1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 PATRICIA VICTOR, CNA,

 8          Petitioner-Appellant,

 9 v.                                                                                    NO. 30,442

10 NEW MEXICO DEPARTMENT OF HEALTH
11 and ALFREDO VIGIL, M.D., SECRETARY
12 OF DEPARTMENT OF HEALTH,

13          Respondents-Appellees.

14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Alfredo Vigil, District Judge

16   Youtz & Valdez, P.C.
17   Shane Youtz
18   Marianne Bowers
19   Albuquerque, NM

20 for Appellant

21 New Mexico Department of Health
22 Elizabeth Trickey, Assistant General Counsel
23 Santa Fe, NM

24 for Appellees


25                                 MEMORANDUM OPINION
1 CASTILLO, Judge.

2       Summary dismissal was proposed for the reasons stated in the notice of

3 proposed disposition. No memorandum opposing summary dismissal has been filed,

4 and the time for doing so has expired.

5       Dismissed.

6       IT IS SO ORDERED.



7                                          ___________________________________
8                                          CELIA FOY CASTILLO, Judge

9 WE CONCUR:




10 __________________________________
11 JAMES J. WECHSLER, Judge




12 __________________________________
13 MICHAEL D. BUSTAMANTE, Judge




                                             2